ORDER

PER CURIAM.
Richard Gergs (Gergs) appeals the trial court’s judgment in favor of Eclipse Financial, LLC (Eclipse) on its claim of account stated. Gergs alleges the trial court erred in finding substantial, competent evidence that: 1) Eclipse was a real party in interest, 2) the parties agreed upon the amount sued and interested charged, and 3) Gergs made payments on the account. Gergs also contends the trial court erred as a matter of law when it failed to find Eclipse liable for two violations of the Fair Debt Collections Practices Act (FDCPA). We find the trial court did not err as a matter of law, and its findings of facts and conclusions of law were supported by substantial, competent evidence. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).